DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5, 7, 9 and 11-21 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 5, 7, 9, 11, 14-17, 19 and 20 and canceled claims 2, 4, 6, 8 and 10.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5, 7, 9 and 11-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the female and male couplings being without inner spaces to accommodate a first sensor…”  It is not clear what Applicant means by this claim limitation as it is not clear how the female and male coupling can be without inner spaces just with regard to accommodating a first sensor.  Any space within the female and/or male coupling where a sensor could be placed would be considered an inner space that could accommodate a sensor.  As the female and male couplings would comprise inner spaces for fluid flow, it is not clear how claim 1 is designating that there would be a separate inner space for accommodating a sensor that is now not in the female and male couplings.  As it is not clear what Applicant is trying to claim, Examiner is interpreting that claim 1 is reciting that a first sensor is not located within either the female or male coupling.

Claim 1 also recites “wherein at least either said male or female coupling comprises a first hollow element which is applied directly to an external surface of said male or female coupling to define an inner space, wherein either said male or female coupling comprises the first sensor positioned in said inner space formed by said first hollow element…”  It is not clear how either the male or female coupling comprises a first hollow element which is then applied to an external surface of that male or female coupling.  How can the coupling element comprise the element that is being applied to itself?  As it is not clear what Applicant is claiming, Examiner is interpreting that the connector comprises a first hollow element that is applied to either of the male or female coupling and the first hollow element comprises the first sensor.

Claim 7 recites “wherein the other of said male and female couplings comprises a second hollow element which is applied to the other of said male and female coupling so as to define an inner space, and wherein the other of said male and female coupling comprises a second sensor accommodated in said inner space…”  It is not clear how either the male or female coupling comprises a second hollow element which is then applied to that male or female coupling.  How can the coupling element comprise the element that is being applied to itself?  As it is not clear what Applicant is claiming, Examiner is interpreting that the connector comprises a second hollow element that is applied to either of the male or female coupling and the second hollow element comprises the second sensor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain U.S. Patent Application Publication No. 2011/0133759 A1.

With regard to claim 1, and as seen in Figure 2, Chamberlain discloses a hydraulic connector for hydraulic circuits comprising: a female coupling (at 27) and a male coupling (at 26) which are configured to directly couple with and decouple from each other (see Figures 1 and 2), the female and male couplings being without inner spaces to accommodate a first sensor (wherein neither the female or male coupling has a sensor within the inner flow fluid space), wherein a mutual connection of said female and male couplings facilitates flow of a fluid between said female and male couplings (wherein fluid flow is capable of occurring between the female and male coupling), wherein at least either said male or female coupling comprises a first hollow element (at 28) which is applied directly to an external surface of said male or female coupling to define an inner space (see Figure 1 where the hollow element 28 is attached to 27), wherein either said male or female coupling comprises the first sensor (at 40, L1, see Figure 4) positioned in said inner space (inner space within 28) formed by said first hollow element (at 28), the first sensor being configured to detect and electronically transmit signals corresponding to working and/or operating parameters and/or values of said connector to a receiver (see abstract).

With regard to claim 3, Chamberlain discloses wherein said first sensor is configured to detect whether said male and female couplings are connected correctly (at paragraph 4, lines 1-3).

With regard to claim 5, Chamberlain discloses wherein said first sensor (at 40, L1) is configured to detect at least one of the following parameters: absence or presence of fluid flow between said male and female couplings (at paragraph 4, lines 1-3 wherein the detection that the couplings are not connected correctly would indicate the absence of fluid flow).

With regard to claim 15, Chamberlain discloses an operating machine comprising a hydraulic circuit (an automobile comprising circuits, paragraph 2, lines 1-5), said machine being equipped with at least one female or male coupling of the connector (see claim 1 above), and wherein said female or male coupling comprises said first sensor (at 40, L1, see Figures 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hooft et al U.S. Patent Application Publication No. 2014/0224115 A1.

With regard to claim 20, Van Hooft et al disclose a tool (at 103) comprising a first hydraulic circuit (circuit at 114 into 110) configured to be operatively connected to a second hydraulic circuit (circuit at 112 into 110) corresponding to a main operating machine (at 101), bit do not disclose said tool being equipped with at least one female or male coupling of the hydraulic connector according to claim 1.  Chamberlain teaches, as seen in Figures 2 and 4 and as disclosed in the rejection above, a connector with at least one female or male coupling which reliably detects that the connector is properly installed and provides working and/or operating parameters and/or values of the connector (see paragraphs 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tool be equipped with at least one female or male coupling of the hydraulic connector according to claim 1 to reliably detect that the connector is properly installed and provide working and/or operating parameters and/or values of the connector as taught by Chamberlain.

With regard to claim 20, Van Hooft et al in view of Chamberlain disclose an operating machine-tool system comprising the main operating machine (at 101) and the tool (at 103).

Allowable Subject Matter
Claims 7, 9, 11-14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With regard to claim 7, the prior art of record does not teach or suggest wherein the other of said male and female couplings comprises a second hollow element which is applied to the other of said male and female coupling so as to define an inner space, and wherein the other of said male and female coupling comprises a second sensor accommodated in said inner space and configured to detect working and/or operating parameters and/or values of said connector in combination with the hydraulic connector of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7, 9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references being applied in the rejection above.

Conclusion
Kirkpatrick and Heed are being cited to show another example of the general mechanical state of the art.

Applicant's amendment of at least claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679